227 S.E.2d 175 (1976)
30 N.C. App. 533
Fred J. STANBACK, Jr., Executor of the Estate of Fred J. Stanback
v.
J. Howard COBLE, Secretary of Revenue of North Carolina.
No. 7619SC119.
Court of Appeals of North Carolina.
August 18, 1976.
Certiorari Denied November 4, 1976.
*176 Kluttz & Hamlin by William C. Kluttz, Jr., Salisbury, for plaintiff.
Atty. Gen. Rufus L. Edmisten by Associate Atty. William H. Boone, Raleigh, for the State.
Certiorari Denied by Supreme Court November 4, 1976.
MARTIN, Judge.
Defendant contends that G.S. 105-29(a) does not require North Carolina to strictly conform with federal estate tax valuations in view of the sentence in that statute stating: "In either event the Commissioner of Revenue shall proceed to determine, from such evidence as may be brought to his attention or which he shall otherwise acquire, the correct value of the said estate . . ." Defendant contends the two situations referred to in the sentence are a higher assessment of the estate's value by the federal government than the value reported for North Carolina inheritance tax purposes or a lower assessment by the federal government than that reported for inheritance tax purposes. In either event, defendant contends he has flexibility in determining the estate's value for inheritance tax purposes. Defendant further contends that G.S. 105-144(a) provides that the basis of the bonds is their fair market value at the date of death or the alternate valuation date and that the estate therefore acquired a gain in income through the "disposition" of the bonds at an amount in excess of their basis and such gain was properly treated as income to the estate of Fred J. Stanback, Sr. We disagree.
G.S. 105-29(a), which provides that "If the amount of said estate as assessed and fixed by the federal government shall be in excess of that theretofore fixed or assessed under this schedule for the purpose of determining the amount of taxes due the State from said estate, then the Commissioner of Revenue shall reassess said estate and fix the value thereof at the amount fixed, assessed, and determined by the federal government . . .", requires the Secretary of Revenue to value assets of an estate at the same amount as for federal estate tax purposes, and the sentence of that statute cited by defendant does not qualify this requirement but refers instead to the "events" of an executor contesting the Secretary of Revenue's increasing the estate value or petitioning the Secretary to reduce the estate value.
There is a divergence in the views of courts in other jurisdictions dealing with the question whether United States Treasury bonds are to be valued for state inheritance or estate tax purposes at par or face value or at the lower market price. For this reason no useful purpose would be made to discuss the several cases cited by the parties sustaining their positions.
We think the meaning of G.S. 105-29 is clear. However, if the meaning is doubtful, it should be construed against the State and in favor of the taxpayer unless a contrary legislative intent appears. See In Food House, Inc. v. Coble, Sec. of Revenue, 289 N.C. 123, 221 S.E.2d 297 (1976).
Affirmed.
VAUGHN, J., concurs in the result.
CLARK, J., concurs.